No. 13215

          'IN THE SUPREME COURT O THE STATE OF M N A A
                                 F              OTN

                                               1976



ORVIS C.     LOVELY and D N L R. LAUBACH,
                         O AD

                                   P l a i n t i f f s and A p p e l l a n t s ,

         -vs -

RURROUGHS CORPORATION, a c o r p o r a t i o n ,

                                   Defendant and Respondent.



Appeal from:            D i s t r i c t Court o f t h e S i x t h J u d i c i a l D i s t r i c t ,
                        Honorable C h a r l e s B.Sande, Judge p r e s i d i n g .

Counsel of Record:

       For Appellants :

              J o s e p h s o n and F r e d r i c k s , Big Timber, Montana
              Conrad B. F r e d r i c k s a r g u e d , Big Timber, Montana

       F o r Respondent:

              Henson        and T u l l y , M i n n e a p o l i s , Minnesota
              Robert        Henson a r g u e d , M i n n e a p o l i s , Minnesota
              Landoe        and Gary, Bozeman, Montana
              Joseph           .
                            B Gary a p p e a r e d , Bozeman, Montana



                                                         Submitted:           March 1, 1976

                                                           ~ ei d e d :
                                                                c           ~ P 4 1976
                                                                                 H
F i l e d : APK 3   -   '91b
M r . J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion of t h e C o u r t .


             T h i s i s a n a p p e a l by p l a i n t i f f s from t h e a c t i o n t a k e n

by t h e d i s t r i c t , Park County, p u r s u a n t t o o u r e a r l i e r o p i n i o n

and remand i n Lovely and Laubach v . Burroughs C o r p o r a t i o n , 165
Mont. 209, 527 P.2d 557, 31 St.Rep.                         824.

             Following remand t h e d i s t r i c t c o u r t h e l d a f u r t h e r h e a r -

i n g and r e c e i v e d a d d i t i o n a l e v i d e n c e c o n c e r n i n g o n e i t e m of

damages, v i z . p l a i n t i f f s ' l o s s on t h e s a l e o f t h e i r L i v i n g s t o n

accounting p r a c t i c e .        Thereafter the d i s t r i c t court entered the

following:

                       "ADDITIONAL FINDINGS O FACT AND JUDGMENT
                                             F

             " T h i s c a u s e was remanded by t h e Montana Supreme
             C o u r t on October 21, 1974, w i t h d i r e c t i o n s t o
             r e c o n s i d e r F i n d i n g o f F a c t No. 1 3 and t h e i t e m of
              'Loss of s a l e of L i v i n g s t o n b u s i n e s s ' c o n t a i n e d i n
             p a r a g r a p h 4 o f t h e C o n c l u s i o n s o f Law, and a l s o t o
             c o n s i d e r t h e Motion t o Re-tax C o s t s .

            "On A p r i l 4 , 1975, t h e C o u r t h e a r d f u r t h e r t e s t i m o n y
            on t h e i t e m of damages. Evidence upon t h e p a r t o f
            t h e p l a i n t i f f r e a c h e s a h i g h o f $48,966.00, and
            e v i d e n c e on t h e p a r t o f t h e d e f e n d a n t r e a c h e s a low
            of $17,398.00.              No c o n v i n c i n g r e a s o n s a p p e a r t o t h e
            C o u r t t h a t t h e p a r t i c u l a r sale w a s a f o r c e d s a l e
            and f u r t h e r m o r e t h e C o u r t i s n o t o v e r l y convinced
            with t h e testimony of e i t h e r s i d e considering t h i s
            i t e m o f damages, t h e r e f o r e ,

            "IT I S ORDERED t h e o r i g i n a l Amended F i n d i n g s o f
            F a c t and C o n c l u s i o n s o f Law s h o u l d s t a n d a s o r i g i n a l l y
            filed.

            "IT I S FURTHER ORDERED t h a t t h e i t e m i n p l a i n t i f f s '
            Memorandum of C o s t s t o t a l i n q $603.28 be reduced and
            a l l o w e d i n t h e amount o f $117.18.

             "Each p a r t y t o b e a r t h e i r own c o s t s on t h i s a p p e a l .

             "Dated t h i s 4 t h day of Aug.ust, 1975."

            P l a i n t i f f s now a p p e a l from t h i s d e t e r m i n a t i o n and from

t h e d i s t r i c t c o u r t ' s r e f u s a l t o amend it i n c o n f o r m i t y w i t h

p l a i n t i f f s ' request.

            P l a i n t i f f s l i s t t h e following i s s u e s f o r review i n t h e i r

a p p e a l which w e w i l l summarize a s f o l l o w s :
              (1) Did t h e d i s t r i c t c o u r t e r r i n r e c e i v i n g a d d i t i o n a l

e v i d e n c e f o l l o w i n g remand?

              ( 2 ) Did t h e d i s t r i c t c o u r t err i n f i x i n g t h e amount

of damages f o r t h e l o s s on t h e s a l e of t h e L i v i n g s t o n a c c o u n t i n g

b u s i n e s s of p l a i n t i f f s ?

              ( 3 ) Did t h e d i s t r i c t c o u r t err i n t a x i n g t h e c o s t s o f

t h e t r a n s c r i p t of t h e h e a r i n g f o l l o w i n g remand a g a i n s t p l a i n t i f f s ?

             W h o l d t h e d i s t r i c t c o u r t d i d n o t commit e r r o r i n hold-
              e

i n g a f u r t h e r h e a r i n g and r e c e i v i n g a d d i t i o n a l e v i d e n c e o v e r t h e

o b j e c t i o n s of p l a i n t i f f s c o n c e r n i n g t h e l o s s on t h e sale of

p l a i n t i f f s ' Livingston accounting p r a c t i c e .                 This matter w a s l e f t

t o t h e d i s c r e t i o n of t h e t r i a l c o u r t i n o u r o p i n i o n o r d e r i n g

remand.        W e simply remanded                 "   * * *    f o r a r e d e t e r m i n a t i o n of t h e

amount of damages a r i s i n g from t h e l o s s on t h e s a l e of t h e L i v i n g -

s t o n b u s i n e s s " w i t h o u t d i r e c t i o n o r r e s t r i c t i o n on t h e method t o

be u t i l i z e d by t h e d i s t r i c t c o u r t .         Where a c a s e i s remanded under

such circumstances, it i s f o r t h e t r i a l c o u r t t o determine i n i t s

d i s c r e t i o n whether t h e r e c o r d b e f o r e it i s s u f f i c i e n t f o r t h i s

p u r p o s e o r whether a d d i t i o n a l e v i d e n c e s h o u l d be t a k e n t o s u p p l e -

ment t h e r e c o r d .       S Creek Ranch, I n c . ,             a c o r p o r a t i o n v . Monier

&   Company,             Wyo   .           ,   518 P.2d 930; S o k e l v . N i c k o l i , 356 Mich.
460, 97 N.W.2d 1; F u l l e r t o n Lumber Co. v . Torborg, 274 W i s c .                     478,

80 N.W.2d 461.

             W e f u r t h e r hold t h a t t h e d i s t r i c t c o u r t e r r e d a second

t i m e i n f i x i n g t h e amount of p l a i n t i f f s ' damages f o r t h e i r l o s s

on t h e s a l e of t h e i r a c c o u n t i n g b u s i n e s s i n L i v i n g s t o n .       A t the

o r i g i n a l t r i a l t h e o n l y t e s t i m o n y on t h i s i t e m o f damages w a s

t h a t of M r .    P y f e r who f i x e d t h e r a n g e of damages between $28,801

and $48,960.            The d i s t r i c t c o u r t f i x e d t h e damages on t h i s i t e m

a t $3,268.         W e remanded t o t h e d i s t r i c t c o u r t f o r r e d e t e r m i n a t i o n

of t h i s i t e m of damages.                  Lovely    &    Laubach v . Burroughs Corpor-

a t i o n , supra.
              Upon remand t h e d i s t r i c t c o u r t h e l d a n o t h e r h e a r i n g t o

d e t e r m i n e t h i s i t e m of damages.            A t t h i s hearing t h r e e expert

witnesses on t h e v a l u a t i o n of an accounting p r a c t i c e t e s t i f i e d .

             Mr.    P y f e r ' s t e s t i m o n y was s u b s t a n t i a l l y t h e same a s h e

gave a t t h e t r i a l .        Mr.      Broeker's testimony, i n essence, w a s

t h a t t h e buyer of p l a i n t i f f s ' L i v i n g s t o n a c c o u n t i n g p r a c t i c e

p a i d $1,352 more t h a n i t s v a l u e s o p l a i n t i f f s '          s u f f e r e d no dam-

a g e on t h e sale.           Mr.      Anderson's testimony w a s t h a t t h e s a l e

p r i c e was a b o u t r i g h t s o p l a i n t i f f s s u f f e r e d no damage on t h e

s a l e of t h e i r a c c o u n t i n g p r a c t i c e .

             The d i s t r i c t c o u r t t h e r e u p o n h e l d t h a t i t s o r i g i n a l

d e t e r m i n a t i o n of t h i s i t e m of damages a t $3,268 s h o u l d s t a n d .

             This i s incredible!                 The d i s t r i c t c o u r t f i x e d t h e damages

i n a n i d e n t i c a l amount down t o t h e l a s t d o l l a r on t h e b a s i s of

two d i f f e r e n t r e c o r d s .      The amount o f damages was o u t s i d e t h e

r a n g e of any t e s t i m o n y o r e v i d e n c e .       There i s s i m p l y n o t h i n g i n

t h e record e i t h e r a t t h e t r i a l o r i n t h e subsequent hearing t h a t

s u p p o r t s a n award o f $3,268 f o r p l a i n t i f f s ' l o s s on t h e s a l e of

t h e i r Livingston accounting p r a c t i c e .

             A c c o r d i n g l y w e v a c a t e t h e "ADDITIONAL FINDINGS O FACT
                                                                               F

AND JUDGMENT" of t h e d i s t r i c t c o u r t d a t e d August 4 ,                  1975.       We

remand a g a i n t o t h e d i s t r i c t c o u r t f o r prompt d e t e r m i n a t i o n o f

damages f o r p l a i n t i f f s ' l o s s on t h e s a l e o f t h e i r L i v i n g s t o n

accounting p r a c t i c e .            The d i s t r i c t c o u r t i s d i r e c t e d t o make

t h i s d e t e r m i n a t i o n on t h e b a s i s of t h e r e c o r d p r e s e n t l y b e f o r e

it without a d d i t i o n a l hearing o r r e c e p t i o n of f u r t h e r evidence.

The d i s t r i c t c o u r t i s f u r t h e r d i r e c t e d t h a t a f t e r d e t e r m i n i n g t h i s

i t e m o f damages w i t h i n t h e r a n g e of t h e e v i d e n c e , t o r e t a x c o s t s

a c c o r d i n g l y , and e n t e r judgment i n c o n f o r m i t y w i t h t h i s o p i n i o n

and o u r p r e v i o u s o p i n i o n i n t h i s c a u s e .




                                                                      Justice
                                               - 4 -
s i t t i n g i n p l a c e of M r . Chief
J u s t i c e James T. H a r r i s o n .